DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanne Jodoin on 8 April, 2021.

The application has been amended as follows: 

Please amend claim 31 as follows:  “ . . . modified integrin beta headpiece comprises

Please amend claim 32 as follows:  “ . . . modified integrin alpha-v headpiece comprises

Please amend claim 41 as follows:  “ . . . modified integrin beta headpiece comprises

Please amend claim 42 as follows:  “ . . . modified integrin alpha-v headpiece comprises

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted in the first office action on the merits, SEQ ID 1 is both novel and unobvious over the prior art.  Applicants have amended the independent claims to require this sequence, and have overcome all other rejections noted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658